DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Specifically, in the claims, the “means for the storage of electrical energy” will be interpreted as an electrical capacitor or battery and equivalents thereof (instant specification, page 8 lines 25-27) and the “means for optimizing the light spectrum of the source of light” will be interpreted as a microprocessor and equivalents thereof (instant specification, page 9 lines 13-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 is directed to a recharging device for an electronic or electromechanical watch. Claim 1 additionally contains many limitations directed to the features of the watch itself. As a result, the metes and bounds of the recharging device are unclear. Does the recharging device of claim 1 include the watch? Is the watch a completely separate component from the recharging device itself? What structural features does the watch impart to the recharging device? For the purpose of this Office Action, the watch will be treated as a separate component from the recharging device and will be treated as an intended use of the recharging device. 

Claims 2-4 and 10-13 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

	Claims 2-4 and 10-11 additionally contain limitations to the watch and are unclear for the same reasons set forth with respect to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. (DE 202009003029 U1, see English machine translation provided for mapping), as applied to claim 1 above, in view of Dussin (US 2009/0200183).



Altmann additionally discloses a folding piece (lid 3) mounted on the casket (base of housing 2) for closing the casket (Figure 1, claim 1 and [2]-[3]), but Altmann does not explicitly disclose a sensor configured to sense a presence of the watch and/or a closing of the casket; and a data analysis microprocessor configured to activate the at least one source of energy upon receipt of a detection signal from the sensor, and to adjust a quantity of energy supplied from the at least one source of energy to the auxiliary source of electrical energy.


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a sensor configured to sense a closing of the casket; and a data analysis microprocessor configured to activate the at least one source of energy upon receipt of a detection signal from the sensor, and to adjust a quantity of energy supplied from the at least one source of energy to the auxiliary source of electrical energy to the device of Altmann, as taught by Dussin, in order to allow the LEDs to be turned on and off and adjusted automatically as desired to save energy or control the lighting characteristics (Dussin, [19], [24] and [26]-[28]). Such a combination would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, modified Altmann discloses all of the claim limitations as set forth above. Altmann additionally discloses that the at least one source of energy is a source of light (LED panel 6, claim 1 and [3]), the device (solar watch charger) being a 

Regarding claim 3, modified Altmann discloses all of the claim limitations as set forth above. Altmann additionally discloses a folding piece (lid 3) mounted on the casket (base of housing 2) (Figure 1, [3] and claim 1), and wherein the source of light comprises at least one light-emitting diode (LED panel 6) ([3] and claim 1) fixed to an interior of the folding piece (lid 3) so as to be facing towards the auxiliary source of electrical energy (solar cells) for the watch (1) (Figure 1, [3] and claim 1), when the folding piece (lid 3) is closed onto the casket (base of housing 2) and when the watch (1) is placed on the support (holder 4) (Figure 1, [3] and claim 1).

Regarding claim 4, modified Altmann discloses all of the claim limitations as set forth above. Altmann additionally discloses that the source of light comprises yellow, blue, red and green light such that the light is similar to sunlight ([3] and [5]), and modified Altmann additionally discloses that the device comprises means for optimizing a light spectrum of the source of light, depending on at least one predetermined characterizing feature of the auxiliary source of electrical energy for the watch (Dussin, [19], [24], [26]-[28]).
Additionally, it is noted that the limitation “for optimizing a light spectrum of the source of light, depending on at least one predetermined characterizing feature of the auxiliary source of electrical energy for the watch” is an intended use recitation. A 

Regarding claim 10, modified Altmann discloses all of the claim limitations as set forth above. Altmann additionally discloses a folding piece (lid 3) mounted on the casket (base of housing 2) (Figure 1, claim 1 and [2]-[3]), the sensor configured to sense the presence of the watch and/or the closing of the casket upon closing of the folding piece, the sensor being connected to the at least one source of energy (Dussin, [24], it is noted that sensors that detect when the lid is opened also necessarily detect when the lid is closed and the sensor is connected to the controller and the LED energy source).

Regarding claim 11, Altmann discloses all of the claim limitations as set forth above. Altmann additionally discloses that the device is a box configured to hold the watch (see wooden cube housing 2, claim 1, Figure 1 and [2]).
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. (DE 202009003029 U1, see English machine translation provided for mapping) in view of Dussin (US 2009/0200183), as applied to claim 12 above, in further view of Baba et al. (US 2016/0299475).

Regarding claim 13, modified Altmann discloses all of the claims as set forth above. Altmann additionally discloses that the auxiliary source of electrical energy (Solar panel) is further configured to convert energy received from the at least one source of energy (LED panel 6) into electrical energy when the watch is placed on the 
Baba discloses recharging device for a solar watch in Figure 1, wherein the electronic or electromechanical solar watch (1) further comprises an energy extractor (changing control switch 132, [133], [139] and Figure 7) connecting an auxiliary source of electrical energy (solar cell 135) to a means for the storage of electrical energy (battery 130) (Figure 5 and [115]), a source of energy (lamp 541) being configured to supply energy to the auxiliary source of electrical energy (solar cell 135) when the watch (1) is placed on a receiving support (stand 53) (Figure 1, [86]-[89]), in order for said auxiliary source of electrical energy (solar cell 135) to convert the received energy into electrical energy with the energy extractor ([139]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an energy extractor connecting the auxiliary source of electrical energy to the means for the storage of electrical energy in the watch device of modified Altmann, as taught by Baba, because the energy extractor switch allows for prevention of overcharging the battery and allows for connection and disconnection from the solar cell depending on the amount of power being produced (Baba, [139] and [141]). 



Response to Arguments
Applicant's arguments filed 8/10/2020 have been fully considered but they are not persuasive.
Applicant argues that Dussin’s controller 41 is not “configured ... to adjust a quantity of energy supplied from the at least one source of energy to the auxiliary source of electrical energy” (emphasis added), at least because the energy has to be supplied from the source to the auxiliary source of electrical energy, which in the context of Applicant's claim language, is a watch. Dussin does not describe any watch or jewelry that includes an auxiliary source of electrical energy that could be supplied with a quantity of energy. Therefore, Dussin is not capable of performing the allegedly intended use and therefore does not meet Applicant’s claim language. 

Examiner respectfully disagrees. Dussin’s controller is capable of adjusting the quantity of energy supplied from the at least one source of energy (LEDs) to whatever device or jewelry is in the box. When combined with Altmann, the device is a solar powered watch with the auxiliary source of energy being the solar panel in the watch. Dussin does not need to describe any jewelry or watch that includes an auxiliary source of energy since Altmann already discloses this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a sensor configured to sense a closing of the casket; and a data analysis microprocessor configured to activate the at least one source of energy upon receipt of a detection signal from the sensor, and to adjust a quantity of energy supplied from the at least one source of energy to the auxiliary source of electrical energy to the device of Altmann, as taught by Dussin, in order to allow the LEDs to be turned on and off and adjusted automatically as desired to save energy or control the lighting characteristics (Dussin, [19], [24] and [26]-[28]). Such a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726